DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 8-9, 10, 12-14, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 10 recite "wherein the electrical property measurement taken across the bearing interface is taken between an interface surface of the journal pin and an inner surface of the first star gear, wherein the inner surface of the first star gear extends parallel to the bearing interface of the journal bearing" that is considered allowable subject matter. The prior art teaches similar locations to where the electrical property measurements are being taken for the lubricant film on the gears. The art does not teach the specific locations of the interfaces of the gear systems that the measurements are taking place. Claim 22 recites “wherein restricting comprises at least one of limiting a subsequent operating state of the gas turbine engine to an operating speed of the gas turbine engine after the subsequent restart and preventing the gas turbine engine from operating above idle after the subsequent engine restart” and is consider allowable subject matter. The prior art teaches that the engine will restart after an alarm but it does not limit the operating state to not be above an idle after the restart. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745